Citation Nr: 0311785	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-29 253	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel










REMAND

The veteran served on active duty from November 1990 to 1991 
and from September 1994 to December 1994.  He also served in 
the Army National Guard.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision the RO denied 
service connection for left ear hearing loss and tinnitus.  

The Board in October 2001 remanded the case for a current VA 
audiological examination with an opinion.  In November 2002 
the Board denied service connection for left ear hearing loss 
and undertook additional development of the issue of service 
connection for tinnitus pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  An addendum to a July 2002 VA 
audiological examination was obtained.  The Federal Circuit 
Court of Appeals has now held that 38 C.F.R. § 19.9(a)(2) is 
invalid.  Disabled American Veterans et. al v. Secretary Of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 
2003).  The Federal Court decision requires that the case be 
remanded to the RO for review of the actions taken by the 
Board.

Accordingly, the claim must be remanded to the RO for the 
following actions:

The RO is requested to readjudicate the 
veteran's claim with consideration of all 
the evidence added to the record since 
the last supplemental statement of the 
case in August 2002.  If the benefit 
sought is not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on the claim for 
service connection for tinnitus since the 
last supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


